Citation Nr: 0842908	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-10 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and March 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In August 2008, the veteran attended 
a Board videoconference hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
incorporated into the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran attributes his claimed hearing loss and tinnitus 
to noise exposure from diesel trucks in service that he said 
did not have mufflers, as well as noise exposure from guns.  
Postservice medical records reflect the veteran's complaint 
of tinnitus and diagnoses of significant hearing loss.  
Unfortunately, these records do not contain sufficient 
findings to show whether the veteran's hearing loss meets 
VA's definition of impaired hearing.  See 38 C.F.R. § 3.385; 
see also Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the 
Board may not interpret graphical representations of 
audiometric data).  With respect to a possible link to 
service, a private Board Certified Hearing Instrument 
Specialist issued a letter in July 2007 stating that she was 
not a medical professional and was unable to resolve the 
source of the veteran's hearing loss, but opined that it 
could have been brought on by exposure to long hours of loud 
noise or injury to the ear drum.  She recommended that the 
veteran be seen by a VA medical professional. 

The veteran attributes his claimed depression and PTSD to 
having had to transport body bags between U.S. military bases 
as well as from Da Nang, Vietnam to the United States.  His 
military occupational specialty was that of a light vehicle 
driver.  He clarified that he had never actually been 
stationed in Vietnam, but did land in Da Nang at times to 
pick up cargo, including body bags.  Another stressor the 
veteran reported was learning that a fellow serviceman who 
had been in his unit was killed in Vietnam when someone 
dropped a grenade in his gas tank.  See hearing transcript, 
page 18.  Further action should be taken to verify the 
alleged stressor events.

Postservice medical records reflect diagnoses of depression.  
Regarding PTSD, there are some VA outpatient records that 
reflect a diagnosis of PTSD, but other records that indicate 
that the veteran did not meet the criteria for PTSD.  

A review of the claims file shows that the veteran has not 
been afforded VA examinations with respect to any of these 
claimed disabilities.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In light of evidence showing current diagnoses of hearing 
loss, tinnitus, depression and possibly PTSD, and the 
veteran's report that such diagnoses are due to noise 
exposure and stressors in service, the veteran must be 
afforded appropriate VA examinations.  This is necessary to 
clarify whether the veteran has PTSD based on any stressors 
determined to be verified and, if so, whether there is a link 
between the diagnosis and a verified stressor.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).  This is also necessary to determine whether 
there is a link between the veteran's hearing loss, tinnitus 
and depression and his active duty service.  See McLendon, 
supra.  Any outstanding pertinent medical records should also 
be obtained.  38 U.S.C.A. § 5103A(b).

The Board regrets that a remand of this matter will further 
delay a final decision in the claims on appeal, but finds 
that such action is necessary to ensure that the appellant is 
afforded full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to submit 
a detailed PTSD stressor questionnaire, 
providing detailed and complete 
information regarding his reported 
stressor events, to include the 
locations, unit(s) of assignment, dates, 
etc.

2.  Copies of outstanding medical 
records, VA and non-VA, pertaining to 
psychiatric and audiology/Ear, Nose and 
Throat treatment of the veteran covering 
the period from his service discharge to 
the present, should be obtained and 
associated with the claims folder.  If 
requests for any treatment records are 
not successful, the AMC/RO should inform 
the veteran and his representative of 
this so that they will have an 
opportunity to obtain and submit the 
records themselves, in keeping with their 
responsibility to submit evidence in 
support of the claims.  38 C.F.R. § 3.159 
(2008).

3.  Any indicated action should be taken 
in an attempt to verify the veteran's 
alleged stressor events.  Thereafter, the 
RO/AMC should prepare a memo detailing 
which event or events, if any, have been 
verified.

4.  Afford the veteran a VA audiology 
examination to ascertain whether he has 
tinnitus and a hearing impairment that 
meets VA's definition of impaired hearing 
under 38 C.F.R. § 3.383 and, if so, the 
etiology of such disabilities.  The 
claims file must be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination, and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should be asked 
to review and comment on the evidence of 
record, to include the veteran's service 
records and service treatment records, 
and determine whether:  

a) The veteran had acoustic trauma 
in service; 

(b) It is at least as likely as not 
(a 50% degree of probability or 
higher) that the veteran's present 
bilateral hearing loss and tinnitus 
are related to his military service.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

5.  Afford the veteran a VA psychiatric 
examination.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination, and the 
examination report should reflect that 
the claims file was reviewed.  

a)  The examiner should be expressly 
informed of any verified 
stressor(s).  The examiner should 
also be informed that only the 
specifically verified in-service 
stressful event(s) may be considered 
for the purpose of determining 
whether exposure to such in-service 
event(s) has resulted in PTSD.  If a 
diagnosis of PTSD is made by the 
examiner, he or she should expressly 
indicate whether such PTSD is due to 
the verified stressful event(s) or 
to some other stressor(s).

b)  The examiner should also 
indicate whether the veteran 
presently has depression and, if so, 
whether it is at least as likely as 
not (a 50 percent degree of 
probability or greater) that it is 
related to his active duty service.  

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

6.  Thereafter, the issues of entitlement 
to service connection for bilateral 
hearing loss, tinnitus, PTSD and 
depression should be readjudicated.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim(s), to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the statement of the case.  
They should also be given the opportunity 
to respond to the SSOC.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

